 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   SALLY VILLAVERDE,                                        Case No. 2:18-CV-00921-GMN-EJY
 5                  Plaintiff,
                                                                             ORDER
 6          v.
 7   ROMEO ARANAS, et al.
 8                  Defendants.
 9
            The Office of the Attorney General did not accept service of process on behalf of Defendant
10
     Dr. Romeo Aranas who is no longer an employee of the Nevada Department of Corrections
11
     (ECF No. 16). However, the Attorney General has filed the last known addresses of this Defendant
12
     under seal (ECF No. 17). If Plaintiff wishes to have the U.S. Marshal attempt service on Defendant
13
     Dr. Aranas, he shall follow the instructions contained in this Order.
14
            The Clerk shall issue a summons for Dr. Romeo Aranas and send the same to the
15
     U.S. Marshal with the address provided under seal (ECF No. 17). The Clerk shall also send one (1)
16
     copy of the Amended Complaint (ECF No. 7), one (1) copy of the Court’s Screening Orders (ECF
17
     Nos. 9 and 14), and one (1) copy of this Order to the U.S. Marshal for service on Dr. Romeo Aranas.
18
     The Clerk shall also send to Plaintiff one (1) USM-285 forms. Plaintiff shall have until February
19
     14, 2020, to complete the USM-285 service form and return it to the U.S. Marshal, 333 Las Vegas
20
     Blvd. South, Las Vegas, NV, Nevada 89101. The U.S. Marshal shall serve Dr. Aranas within thirty
21
     (30) days of receipt of Plaintiff’s completed USM-285.
22
            If Plaintiff fails to follow this Order, Defendant Dr. Romeo Aranas may be subject to
23
     dismissal for failure to complete service of process pursuant to Fed. R. Civ. P. 4(m).
24

25

26

27

28
                                                      1
 1   The Clerk of Court shall mail a copy of this Order to Plaintiff at the following address:

 2          Sally Villaverde
            Prisoner No. 81701
 3          High Desert State Prison
            P.O. Box 605
 4          Indian Springs, NV 89070
 5   IT IS SO ORDERED.

 6

 7   DATED: December 26, 2019

 8

 9

10
                                           ELAYNA J. YOUCHAH
11                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                              2
